Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application and Claims
This action is in reply to the application filed on 1/5/2021. 

This communication is the first action on the merits.

Claims 1-18 is/are currently pending and have been examined.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 18) recite, “A ...-method for recommending activities for an agent, in a contact center, said ...-method comprising: 
in a ... operate an activities recommendation module, for one or more agents in a contact center, during a work-shift of an agent, said operating of the activities recommendation module comprising: 
(i) operating a ... model to calculate a motivation score based on aggregated data by a data aggregator module; 
(ii) associating a preconfigured score range to the calculated motivation score; 
(iii) collecting activities which were preassigned to the preconfigured score range from the ...; 
(iv) retrieving one or more predetermined agent favorite activities for the agent from the ...; 
(v) retrieving one or more agent history activities from the ..., which were previously selected by the agent; 
(vi) calculating an activity occurrence score for each activity of the collected activities, which were preassigned to the preconfigured score range, by adding the: (a) motivation score; (b) the one or more predetermined agent favorite activities; and (c) the one or more agent history activities; and 
(vii) displaying a rated list of recommended activities for the agent, on a display unit, according to the calculated activity occurrence score.  



Analyzing under Step 2A, Prong 1:
The limitations regarding, …(i) operating a ... model to calculate a motivation score based on aggregated data by a data aggregator module; (ii) associating a preconfigured score range to the calculated motivation score; (iii) collecting activities which were preassigned to the preconfigured score range from the ...; (iv) retrieving one or more predetermined agent favorite activities for the agent from the ...; (v) retrieving one or more agent history activities from the ..., which were previously selected by the agent; (vi) calculating an activity occurrence score for each activity of the collected activities, which were preassigned to the preconfigured score range, by adding the: (a) motivation score; (b) the one or more predetermined agent favorite activities; and (c) the one or more agent history activities; and (vii) displaying a rated list of recommended activities for the agent, on a display unit, according to the calculated activity occurrence score..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...…(i) operating a ... model to calculate a motivation score based on aggregated data by a data aggregator module; (ii) associating a preconfigured score range to the calculated motivation score; (iii) collecting activities which were preassigned to the preconfigured score range from the ...; (iv) retrieving one or more predetermined agent favorite activities for the agent from the ...; (v) retrieving one or more agent history activities from the ..., which were previously selected by the agent; (vi) calculating an activity occurrence score for each activity of the collected activities, which were preassigned to the preconfigured score range, by adding the: (a) motivation score; (b) the one or more predetermined agent favorite activities; and (c) the one or more agent history activities; and (vii) displaying a rated list of recommended activities for the agent, on a display unit, according to the calculated activity occurrence score......; therefore, the claims are directed to a mental process. 

Further, ...…(i) operating a ... model to calculate a motivation score based on aggregated data by a data aggregator module; (ii) associating a preconfigured score range to the calculated motivation score; (iii) collecting activities which were preassigned to the preconfigured score range from the ...; (iv) retrieving one or more predetermined agent favorite activities for the agent from the ...; (v) retrieving one or more agent history activities from the ..., which were previously selected by the agent; (vi) calculating an activity occurrence score for each activity of the collected activities, which were preassigned to the preconfigured score range, by adding the: (a) motivation score; (b) the one or more predetermined agent favorite activities; and (c) the one or more agent history activities; and (vii) displaying a rated list of recommended activities for the agent, on a display unit, according to the calculated activity occurrence score......, are directed to mathematical concepts. 

Even further, the limitations regarding, …(i) operating a ... model to calculate a motivation score based on aggregated data by a data aggregator module; (ii) associating a preconfigured score range to the calculated motivation score; (iii) collecting activities which were preassigned to the preconfigured score range from the ...; (iv) retrieving one or more predetermined agent favorite activities for the agent from the ...; (v) retrieving one or more agent history activities from the ..., which were previously selected by the agent; (vi) calculating an activity occurrence score for each activity of the collected activities, which were preassigned to the preconfigured score range, by adding the: (a) motivation score; (b) the one or more predetermined agent favorite activities; and (c) the one or more agent history activities; and (vii) displaying a rated list of recommended activities for the agent, on a display unit, according to the calculated activity occurrence score..., are organizing human agent behaviors, therefore the claims are directed to organizing human activities. 

Accordingly, the claims are directed to a mental process, mathematical concepts, organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 18: computerized, computerized system comprising a processor, a database of interactions data indexer; and a database of user preferences; and a memory to store the plurality of databases, said processor is configured to operate, machine learning, computerized-system, computerized-system comprising: a database of interactions data indexer; a database of user preferences; a memory to store the plurality of databases; and a processor, said processor is configured to
Claim 5: Automatic Call Distributor (ACD) system 

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to, “collecting...”, “retrieving...”, “selecting...”, “displaying...”, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – “...“collecting...”, “retrieving...”, “selecting...””,  , data output – “displaying...”


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least: 
[0044] 	Although embodiments of' the disclosure are not limited in this regard, discussions utilizing terms such as, for example, "processing", "computing" "calculating," "determining.." "establishing' "analyzing", "checking", or the like, may refer to operation(s) and/or process(es) of a computer, a computing platform. a computing system, or other electronic computing device, that manipulates and/or transforms data represented as physical (e.g. electronic) quantities within the   registers and/or memories into other data similarly represented as   quantities within the computer’s registers and/or memories or other in formation non-transitory storage medium (eg., a memory) that may store instructions to perform operations and/or processes. 
[0058]	According to one embodiments of the present disclosure, after the user selects an activity and its duration. a session of the selected activity may be retrieved and then played by the application 130. The breaktime activity may be meditation, calming music, desk exercises, dance fitness. stretching, yoga and other activities, which may be operated by the application 130 and may be presented on a display unit (not shown) that is associated with the user's computerized device.
[00132]     It should be understood with respect to any flowchart referenced herein that the division of the illustrated method into discrete operations represented by blocks of the flowchart has been selected for convenience and clarity only. Alternative division of the illustrated method into discrete operations is possible with equivalent results. Such alternative division of the illustrated method into discrete operations should be understood as representing other embodiments of the illustrated method. 
[00133]     Similarly, it should be understood that, unless indicated otherwise, the illustrated order of execution of the operations represented by blocks of any flowchart referenced herein has been selected for convenience and clarity only. Operations of the illustrated method may be executed in an alternative order, or concurrently, with equivalent results. Such reordering of operations of the illustrated method should be understood as representing other embodiments of the illustrated method. 
[00134]      Different embodiments are disclosed herein. Features of certain embodiments may be combined with features of other embodiments: thus, certain embodiments may be combinations of features of multiple embodiments. The foregoing description of the embodiments of the disclosure has been presented for the purposes of illustration and description. It is riot intended to be exhaustive or to limit the disclosure to the precise form disclosed. It should be appreciated by persons skilled in the art that many modifications, variations, substitutions, changes, and equivalents are possible in light of the above teaching. It is, therefore, to be understood that the appended claims are intended to cover all such modifications and changes as fall within the true spirit of the disclosure. 
[00135]      While certain features of the disclosure have been illustrated and described herein, many modifications substitutions, changes, and equivalents will now occur to those of ordinary skill in the art. it is, therefore, to be understood that the appended claims are intended to cover all such modifications and changes as fall within the true spirit of the disclosure. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 13, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable by JPO Patent Publication to US20180034966A1 to Booij et al., (hereinafter referred to as “Booij”) in view of US Patent Publication to US20200367807A1 to LASSOUED et al, (hereinafter referred to as “LASSOUED”).

As per Claim 1, Booij teaches: A computerized-method for recommending activities for an agent, in a contact center, said computerized-method comprising: 
in a computerized system comprising a processor, a database of interactions data indexer; and a database of user preferences; and a memory to store the plurality of databases, said processor is configured to operate an activities recommendation module, for one or more agents in a contact center, during a work-shift of an agent, said operating of the activities recommendation module comprising: ([0037][0062])
(i) operating a machine learning model to calculate a .... based on aggregated data by a data aggregator module; (in at least [0115]  the predictors correspond to neural networks and/or deep neural networks (a deep neural network being a neural network that has more than one hidden layer, for use with deep learning techniques), and the process of generating the predictors may involve training the deep neural networks using the generated agent models. In this regard, the predictors compute the expected value of an agent's performance metric based on the working environment parameters that are supplied as inputs to the predictor. As such, the agent model may be thought of as containing a list or set of features (e.g., a feature vector) corresponding to the working environment (e.g., background noise level, temperature, time of day, brightness of workstation, and the like) and one or more of the features may be supplied as input features to the predictor, where the predictor predicts the agent's performance given the features (e.g., predicts the agent's average handle time given the features). A predictor may be trained for each agent or for each group of agents. The training of the neural network predictors may be performed)
(ii) associating a preconfigured score range to the calculated ...; (in at least [0109] the workforce management server aggregates the collected data. This aggregation operation may include, for example, converting the data from the native formats of the individual applications to an internal format of the workforce management server 160 (e.g., using a data format conversion module tailored for each application), normalizing the units of the various data to a standard set of units (e.g., normalizing data to events per minute, where the original data may have been stored as events per day or minutes per event), normalizing the data to similar ranges (e.g., a value from 0 to 100 or a value from 0 to 255), accumulating or averaging values, associating conditions with timestamps (e.g., determining the ambient temperature around the agent when a particular metric was measured based on the agent's location at the time of the event and the measured temperature in the contact center at the time).)
(iii) collecting activities which were preassigned to the preconfigured score range from the database of interactions data indexer; (in at least [0050] deferrable (also referred to as back-office or offline) interactions/activities may also be routed to the contact center agents. Such deferrable activities may include, for example, responding to emails, responding to letters, attending training seminars, or any other activity that does not entail real time communication with a customer. In this regard, an interaction (iXn) server 156 interacts with the routing server 124 for selecting an appropriate agent to handle the activity. Once assigned to an agent, an activity may be pushed to the agent, or may appear in the agent's workbin 136 a-136 c (collectively referenced as 136) as a task to be completed by the agent. The agent's workbin may be implemented via any data structure conventional in the art, such as, for example, a linked list, array, and/or the like. The workbin 136 may be maintained, for example, in buffer memory of each agent device 130. [0143] particular types of activities may be better suited for agents in particular locations or types of workstations within the contact center. While it may be suitable for an agent in a noisy area to process a change of address for a customer because the task is relatively simple, more complex or sensitive tasks such as financial transactions may benefit from being processed by an agent in a quieter area or from a more secure workstation (e.g., a workstation having a higher security level). As such, in some embodiments of the present invention, the routing server 124 automatically routes interactions to agents in accordance with physical characteristics of the workstation used by the agent (e.g., in terms of background noise level, privacy level, surrounding activity, workstation security level, and the like) in addition to one or more other factors such as agent skills.)
(iv) retrieving one or more predetermined agent favorite activities for the agent from the database of user preferences; (in at least [0056] The workforce management server 160 may also provide a user interface to allow a human supervisor or administrator to visualize and to generate agent work schedules in accordance with the agent data and expected demand. The workforce management server 160 may also provide a user interface for agents to, for example, submit preferences such as shift scheduling preferences, submit requests for time off (e.g., sick time and vacation time), and view assigned work schedules [0078] the frequency with which agents leave the building can be tracked based on the building security system (e.g., to identify agents who frequently go outdoors during their breaks).[0079] Individual agents can submit information about their preferences for their physical work environments via the workforce management server 160 through the agent user interface or by surveys sent to the agents. For example, the agents may identify whether or not they prefer brightly lit workspaces; warmer workspaces; quieter workspaces; easy access to break rooms; easy access to elevators, and the like. For example, a question may ask, “do you usually take breaks at your desk, outside, or in the break room?” Surveys may also identify preferences regarding proximity to other team members and/or proximity to particular supervisors. In addition, in a contact center using a hot seat approach, a workforce management server 160 can infer agent preferences based on characteristics of workstations that are frequently chosen by those agents.)
(v) retrieving one or more agent history activities from the database of user preferences, which were previously selected by the agent; (in at least [0056] The workforce management server 160 may also provide a user interface for agents to, for example, submit preferences such as shift scheduling preferences, submit requests for time off (e.g., sick time and vacation time), and view assigned work schedules. The user interface may be, for example, web server software that provides a web interface to the workforce management server 160, an application programming interface (API) that allows access from a client program)
...

Although implied, Booij does not expressly disclose the following limitations, which however, are taught by LASSOUED,
...motivation score... (in at least [0026] a number system from 1-10 may be used where 10 may indicate the greatest degree of positive thoughts and feelings while a 1 may indicate the least most degree of positive thoughts and feelings. )
(vi) calculating an activity occurrence score for each activity of the collected activities, which were preassigned to the preconfigured score range, by adding the: (in at least [0073] manage/control, adjust, influence, and/or monitor the health state of the user throughout a selected time period such as, for example, by keeping/maintaining one or more parameters representing a characteristic, feature, or property of the health state of the user (e.g., a stress level) below, above, and/or equal to a defined threshold (depending on the parameter) to avoid defined/extended periods/peeks of exposure of the one or more parameters to the user (e.g., reduce exposure of stress to the user)...when stress levels exceed a threshold, the present invention may recommend and/or suggest a mitigation action such as, for example, swapping an order of tasks and performing a less stressful task while postponing a task/activity detected as causing negative impact to the health state of the user to an alternative time period (or even recommending to terminate/cancel the activity altogether). The present invention may take as additional input the user's calendar/schedule, including the tasks to perform, required times, dependencies, and deadlines. This would allow the present invention to reschedule the user's tasks to avoid extended exposure to stress and stress peaks, while meeting the deadlines. For example, the present invention may suggest avoiding stressful tasks close to deadlines for the user. )
(a) motivation score; (in at least [0026] a number system from 1-10 may be used where 10 may indicate the greatest degree of positive thoughts and feelings while a 1 may indicate the least most degree of positive thoughts and feelings. )
(b) the one or more predetermined agent favorite activities; and (in at least [0016] detected as rising and/or above a threshold level during the activity of writing emails in the morning, the recommendation may suggest to postpone writing emails until the end of the day (e.g., after 4:00 p.m.) and exchanging the email writing activity with getting up and walking around for 2 minutes and return to the computer to finish a project that the user enjoys (e.g., previously determined to be a less stressful activity where the stress of the user was below the defined threshold).)
(c) the one or more agent history activities; and (in at least [0105] The learned models 514 may include models that support a prediction the user's health state depending on the user's current activity and previous activities, current well-being data, and context information.)
(vii) displaying a rated list of recommended activities for the agent, on a display unit, according to the calculated activity occurrence score. (in at least [0029] generating personalized advice (e.g., suggestions, warnings, alerts, or recommendations) relating to the learned health state for adjusting one or more ADLs, CDLs, or other activities and environments while operating one or more computing devices that may negatively impact the person's well-being or state of health [0079] The features and/or parameters 404 may be a combination of ADLs, CDLs, features, parameters, rules, behavior characteristics, biometric data, user profile data, calendaring data, health data, physical or mental capabilities, emotional data, medical condition data, health constraint data, historical data, tested and validated data, or other specified/defined data for testing, monitoring, validating, detecting, learning, analyzing and/or calculating various conditions or diagnostics relating to cognitively learning the health state of a user for identifying and recommending via the recommendation system 430 one or more mitigating actions to implement by the user to minimize one or more possible negative impacts upon the health state of the user while engaged in the one or more activities associated with the UE 420.  [0090] the UE 420 may include a graphical user interface (GUI) 422 enabled to display on the UE 420 one or more user interface controls for a user to interact with the GUI 422. For example, the GUI 422 may display one or more customized communications to a user to alter one or more activities of the user so as to avoid one or more possible negative impacts upon the health state of the user via an interactive graphical user interface (GUI). That is, the GUI 422 may display identified and recommended applications, application components, IoT devices, or a combination thereof to minimize one or more possible negative impacts upon the health state of the user. The GUI 422 may display one or more mitigating actions to avoid one or more possible negative impacts upon the health state of the user according to the aggregated data.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Booij  by, …intelligent monitoring of a health state of a user while engaged in use of a computing device by a processor. A health state of a user may be learned while engaged in one or more activities associated with a computing device. One or more mitigating actions may be identified and recommended to be implemented by the user to minimize one or more possible negative impacts upon the health state of the user while engaged in the one or more activities associated with the computing device. A health state of a user may be learned according to user behavior, physical conditions of the user, activities relating to computing activities (e.g., writing reports, working on a particular project, writing emails, claiming expenses, browsing the internet, watching a movie on a connected device such as tablet or smart TV, etc.) of the user....generating personalized advice (e.g., suggestions, warnings, alerts, or recommendations) relating to the learned health state for adjusting one or more ADLs, CDLs, or other activities and environments while operating one or more computing devices that may negatively impact the person's well-being or state of health ... The features and/or parameters 404 may be a combination of ADLs, CDLs, features, parameters, rules, behavior characteristics, biometric data, user profile data, calendaring data, health data, physical or mental capabilities, emotional data, medical condition data, health constraint data, historical data, tested and validated data, or other specified/defined data for testing, monitoring, validating, detecting, learning, analyzing and/or calculating various conditions or diagnostics relating to cognitively learning the health state of a user for identifying and recommending via the recommendation system 430 one or more mitigating actions to implement by the user to minimize one or more possible negative impacts upon the health state of the user while engaged in the one or more activities associated with the UE 420....the UE 420 may include a graphical user interface (GUI) 422 enabled to display on the UE 420 one or more user interface controls for a user to interact with the GUI 422. For example, the GUI 422 may display one or more customized communications to a user to alter one or more activities of the user so as to avoid one or more possible negative impacts upon the health state of the user via an interactive graphical user interface (GUI). That is, the GUI 422 may display identified and recommended applications, application components, IoT devices, or a combination thereof to minimize one or more possible negative impacts upon the health state of the user. The GUI 422 may display one or more mitigating actions to avoid one or more possible negative impacts upon the health state of the user according to the aggregated data., as taught by LASSOUED, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Booij  with the motivation of, ...to optimize, balance, and/or mitigate negative effects of the user's health state....learn an optimized/best policy to maximize a user's health state over a time period/horizon... to learn improved future recommendations...to improve performance in many aspects of life such as daily activities, physical, emotional, mental activities, environmental conditions, and other functions, and also to contribute to the regulation of the various physiological systems of the organism (e.g., person) such as, the immune system..., as recited in LASSOUED.


As per Claim 2, Booij teaches: The computerized-method of claim 1, wherein the operating of the machine learning model includes: ([0115])
retrieving data of the agent work-shift, from the database of interactions data indexer, wherein the retrieved data includes: ([0067])
(i) sentiment analysis score; (in at least [0068] The mood, stress, and/or satisfaction of the agent may also be measured via a wearable device worn by the agent.)
(ii) speech analysis score; (in at least [0068] The analytics server 158 may also detect the mood, stress level, and satisfaction of the agent during the interaction based on the use of particular words or phrasings or based on the pitch, speed, and volume of the agent's voice. )
(iii) customer sentiment change; (in at least [0066] Other data that affects KPIs such as customer satisfaction and customer sentiment data (NPS score) can be obtained from customer survey results. )
(iv) performance Key Performance Indicators (KPI) score; and (in at least [0065] the workforce management server 160 collects the KPIs from various sources)
(v) personal traits: and (in at least [0105] agent models may be individual models (e.g., individualized to particular agents) or may be aggregated, e.g., on a team-by-team basis, on a schedule basis, and on general characteristics such as “morning person,” “enjoys warm workstations,” and “easily distracted.”)
calculating the .... according to the retrieved data. (in at least [0119] the predictor is a neural network, then the weights of the connections of the neural network corresponding to the predictor for the agent are loaded and applied to a neural network. The characteristics of the physical environment of the location and the characteristics of the resource group are supplied as values to the input layer of the neural network, and the values are forward propagated through the neural network to generate an output, where the output corresponds to a prediction of the agent's performance on the particular metric, given the input conditions..) 

Although implied, Booij does not expressly disclose the following limitations, which however, are taught by LASSOUED,
...motivation score... (in at least [0026] a number system from 1-10 may be used where 10 may indicate the greatest degree of positive thoughts and feelings while a 1 may indicate the least most degree of positive thoughts and feelings. )

The reason and rationale to combine Booij and LASSOUED is the same as recited above.

As per Claim 3, Booij teaches:  The computerized-method of claim 2, 
wherein the data aggregator module is receiving the (i) sentiment analysis score; (ii) speech analysis score; and (iii) customer sentiment change, from an analytics application. (in at least [0054] The contact center system may also include an analytics server 158 that automatically processes interactions between the end users 106 and agents of the contact center to generate interaction data regarding the interactions, including the reason for the interaction, topics discussed during the interaction, customer sentiment, agent sentiment, interaction escalation rates, etc. The analytics server 158 may include a voice analytics component configured to recognize speech in voice or audio interactions between the end users 106 and the agents of the contact center in order to detect events in the voice or audio interactions. The analytics data generated by the analytics server 158 may be provided to the statistics server 132 and may be stored on the mass storage device 126 or elsewhere. )


As per Claim 4, Booij teaches: The computerized-method of claim 2, 
wherein the data aggregator module is receiving the (i) performance Key Performance Indicators (KPI) score; and (ii) personal traits, from a workforce management system. (in at least [0084]  FIG. 2B, in operation 252, the workforce management server 160 collects data from multiple applications in the contact center. These applications may include, for example, the mass storage device 126, the statistics server 132, and the analytics server 158, which may store performance metrics calculated or measured from agent performance. The workforce management server 160 may also collect workforce management data such as the working hours (e.g., shift) and location of the agent within the contact center from the workforce management server 160 [0085] the workforce management server 160 combines and correlates the data collected in operation 252 associated with an agent. For example, performance metric data associated with a particular agent from the various sources can be combined with the workforce management data relating to that same agent (e.g., based on an agent identifier or Agent ID). The workforce management server 160 may then correlate the combined data using statistical analysis. For example, data regarding the background noise levels at various locations of the contact center can be combined with KPIs of agents at those various locations in order to determine whether the background noise in the contact center has an impact on productivity (e.g., higher background noise may be correlated with lower performance and/or higher agent stress).)  


As per Claim 5, Booij teaches: The computerized-method of claim 2, wherein the data aggregator module is further 
receiving for each previous `n' interactions of the agent in the agent work-shift, a proficiency level of the agent used to route an interaction compared to proficiency level of the agent required to the interaction; and (in at least [0140] the routing algorithm implemented by the routing server 124 uses the agent's performance history as a factor in the routing decision (along with, e.g., the current length of the agent's call queue and current average handle time) and routes more complicated tasks (e.g., insurance policy changes) to the agent in the morning, and routes simpler tasks (e.g., address changes) to the agent later in the day. [0144] routing interactions to agents based on agent's skills as well as physical characteristics of the workstation and predicted agent performance at the agent's current workstation. In operation 810, the routing server 124 identifies one or more agents having a set of skills to satisfy the incoming interaction (for example, if the incoming interaction is a technical support request regarding a particular product, the router 124 identifies those agents having technical support skills in that particular product))
a communication channel, from an Automatic Call Distributor (ACD) system. (in at least [0041] the switch 112 may include an automatic call distributor, a private branch exchange (PBX), an IP-based software switch, and/or any other switch with specialized hardware and software configured to receive Internet-sourced interactions and/or telephone network-sourced interactions from a customer, and route those interactions to, for example, an agent telephony or communication device. In this example, the switch/media gateway establishes a voice path/connection (not shown) between the calling customer and the agent telephony device, by establishing, for example, a connection between the customer's telephony device and the agent telephony device.) 


As per Claim 7, Booij teaches: The computerized-method of claim 3, 
wherein the speech analysis score is based on: (i) conversation speed; and (ii) conversation volume. (in at least [0068] an analytics system is described in U.S. patent application Ser. No. 15/143,274 “Customer Experience Analytics,” filed in the United States Patent and Trademark Office on Apr. 29, 2016, the entire disclosure of which is incorporated by reference. The analytics server 158 may also detect the mood, stress level, and satisfaction of the agent during the interaction based on the use of particular words or phrasings or based on the pitch, speed, and volume of the agent's voice. The mood, stress, and/or satisfaction of the agent may also be measured via a wearable device worn by the agent.)


As per Claim 8, Booij teaches:  The computerized-method of claim 3, 
wherein the received customer sentiment change includes: (i) transition from positive to negative or transition from negative to positive during air interaction; (ii) customer feedback for an interaction; (iii) channel switch during the interaction; and (iv) pattern of customer feedback, wherein (i) - (iv) are received for each previous `n' interactions of the agent in the agent work-shift. (in at least [0054] automatically processes interactions between the end users 106 and agents of the contact center to generate interaction data regarding the interactions, including the reason for the interaction, topics discussed during the interaction, customer sentiment, agent sentiment, interaction escalation rates, etc. [0066] Other data that affects KPIs such as customer satisfaction and customer sentiment data (NPS score) can be obtained from customer survey results. After the completion of an interaction with an agent, these customer surveys may be presented to the end user by the IMR 122, by the web servers 120, by a text message, or by other net promoter score programs.) 


As per Claim 9, Booij teaches: The computerized-method of claim 4, 
wherein the performance KPI score is calculated by the workforce management according to: (i) Average Handle Time (AHT): (ii) occupancy rate in the contact center; and (iii) First Call Resolution (FCR) achieved.  (in at least [0065]  KPIs may include, for example, agent utilization/occupancy (e.g., percentage of time involved in an interaction), agent idle time (e.g., amount of time that agents spend idle), average call handle time (e.g., average amount of time that a customer spends in an interaction with an agent), average hold time (e.g., average amount of time that customer spends on hold before starting an interaction with an agent), first call resolution rate, abandonment rate, agent attrition, net promoter score, agent adherence to workforce schedule, and the like, and can be retrieved from storage (e.g., stored on the mass storage device 126), and/or provided by the statistics server 132. )


As per Claim 13, Although implied, Booij does not expressly disclose the following limitations, which however, are taught by LASSOUED, The computerized-method of claim 1, 
wherein the rated list of recommended activities is displayed on a display unit, on a preconfigured breaktime of the agent.   (in at least [0016] The present invention may identify and learn the correlation between the health state of the user and the computer activities of the user and also context information such as, for example, a time of day, day of the week, luminosity, etc. The present invention may manage, adjust, and/or recommend one or more corrective/mitigating actions of the user during a defined time period (e.g., during the day) such as, for example, by attempting to maintain one of the parameters associated with the health state (e.g., stress level) below and/or above a defined threshold and/or avoiding peeks or long periods of stress. For example, when stress levels exceed a defined threshold, the present invention may suggest a mitigation action such as, for example, recommending to swap/change an order of tasks and recommend performing a less stressful task. That is, if a user's stress level as captured by one or more IoT devices (e.g., sensor or wearable sensors) is detected as rising and/or above a threshold level during the activity of writing emails in the morning, the recommendation may suggest to postpone writing emails until the end of the day (e.g., after 4:00 p.m.) and exchanging the email writing activity with getting up and walking around for 2 minutes and return to the computer to finish a project that the user enjoys (e.g., previously determined to be a less stressful activity where the stress of the user was below the defined threshold). [0029] generating personalized advice (e.g., suggestions, warnings, alerts, or recommendations) relating to the learned health state for adjusting one or more ADLs, CDLs, or other activities and environments while operating one or more computing devices that may negatively impact the person's well-being or state of health [0079] The features and/or parameters 404 may be a combination of ADLs, CDLs, features, parameters, rules, behavior characteristics, biometric data, user profile data, calendaring data, health data, physical or mental capabilities, emotional data, medical condition data, health constraint data, historical data, tested and validated data, or other specified/defined data for testing, monitoring, validating, detecting, learning, analyzing and/or calculating various conditions or diagnostics relating to cognitively learning the health state of a user for identifying and recommending via the recommendation system 430 one or more mitigating actions to implement by the user to minimize one or more possible negative impacts upon the health state of the user while engaged in the one or more activities associated with the UE 420.  [0090] the UE 420 may include a graphical user interface (GUI) 422 enabled to display on the UE 420 one or more user interface controls for a user to interact with the GUI 422. For example, the GUI 422 may display one or more customized communications to a user to alter one or more activities of the user so as to avoid one or more possible negative impacts upon the health state of the user via an interactive graphical user interface (GUI). That is, the GUI 422 may display identified and recommended applications, application components, IoT devices, or a combination thereof to minimize one or more possible negative impacts upon the health state of the user. The GUI 422 may display one or more mitigating actions to avoid one or more possible negative impacts upon the health state of the user according to the aggregated data.)

The reason and rationale to combine Booij and LASSOUED is the same as recited above.


As per Claim 16, Although implied, Booij does not expressly disclose the following limitations, which however, are taught by LASSOUED, The computerized-method of claim 1, 
wherein the agent is provided with a list of activities to determine one or more activities as favorite activities. wherein the agent's determined one or more activities as favorite activities are stored in the database of agents related data. (in at least [0119] The operations of method 700 may generate one or more reports on the health state of one or more user of a team, group, or organization and what affects each user's health state, what types of tasks are most suitable for each user, and recommendations as to how to manage/assign team tasks to one or more user. Also, feedback may be received and/or provided on recommendations from the user either explicitly (e.g., rating/ranking of recommendations) or implicitly (e.g., user ignoring system recommendation) to learn improved future recommendations.) 

The reason and rationale to combine Booij and LASSOUED is the same as recited above.



As per Claim 18 for a computerized-system (see at least Booji [0037]), respectively, substantially recite the subject matter of Claim 1 and are rejected based on the same reasoning and rationale.


Claims 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable by JPO Patent Publication to US20180034966A1 to Booij et al., (hereinafter referred to as “Booij”) in view of US Patent Publication to US20200367807A1 to LASSOUED et al, (hereinafter referred to as “LASSOUED”) in view of US Patent Publication to US20200252510A1 to GHUGE et al, (hereinafter referred to as “GHUGE”) 


As per Claim 6, Booij teaches: The computerized-method of claim 3, 
wherein the sentiment analysis score is calculated by the analytics application, according to (i) physical stress voice; (ii) change in stress voice: and (iii) ... the voice recordings of the previous n' interactions of the agent in the agent work-shift. (in at least [0054] an analytics server 158 that automatically processes interactions between the end users 106 and agents of the contact center to generate interaction data regarding the interactions, including the reason for the interaction, topics discussed during the interaction, customer sentiment, agent sentiment, interaction escalation rates, etc. The analytics server 158 may include a voice analytics component configured to recognize speech in voice or audio interactions between the end users 106 and the agents of the contact center in order to detect events in the voice or audio interactions. The analytics data generated by the analytics server 158 may be provided to the statistics server 132 and may be stored on the mass storage device 126 or elsewhere. [0068] an analytics system is described in U.S. patent application Ser. No. 15/143,274 “Customer Experience Analytics,” filed in the United States Patent and Trademark Office on Apr. 29, 2016, the entire disclosure of which is incorporated by reference. The analytics server 158 may also detect the mood, stress level, and satisfaction of the agent during the interaction based on the use of particular words or phrasings or based on the pitch, speed, and volume of the agent's voice. The mood, stress, and/or satisfaction of the agent may also be measured via a wearable device worn by the agent.)


Although implied, Booij in view of LASSOUED does not expressly disclose the following limitations, which however, are taught by GHUGE,
... (iii) text analysis-based sentiment which are extracted front voice recordings of previous ‘n' interactions of the agent in the agent work-shift and related text thereof, which were converted from the voice recordings of the previous n' interactions of the agent in the agent work-shift. (in at least [0013] Speech attributes may also be determined by converting the caller digital speech sample to text and applying a natural language processor and tone analyzer machine learning algorithms to the converted text to determine an emotion or tone of the text and the topic of the text. This information determined from the text may then be used to find a call agent having information in profile information that has expertise to handle the determined topic of the text and to handle a caller whose tone indicates the caller is distressed. [0015] a speech analysis program 116 to process a digital speech sample, such as in a received call or samples from call agents, to determine a tone of the speech, emotions, dialect, and speech patterns; a speech-to-text converter 118 to convert a digital audio sample, such as from a caller, to written text, such as by way of example the Watson™ Speech to Text program that converts audio and voice into written text; a natural language processor (NLP) 120, such as by way of example, the Watson™ Natural Language Understanding program, that interprets from text topics, entities, relationships, keywords, etc.; a tone analyzer 122, such as by way of example Watson™ Tone Analyzer to determine emotions and tone from the converted text of a phone call, such as frustrated, distressed, sad, satisfied, excited, polite, impolite, sympathetic, etc.; a voice synthesizer 124 to convert text to speech according to a specified dialect, speech pattern, etc.; and a profile generator 126 to update caller profile information 200 having information on callers and update call agent profile information 300 having information on call agents to handle calls from callers. [0042]  to convert the text to speech consistent with the selected available call agent speech attributes (e.g., dialect, speech patterns, etc.) in a digital audio file. The call manager 110 may then forward (at block 684) any information on the caller to the selected call agent to reference to assist with the call, such as the caller speech attributes 206, caller area of interest 208, topic of call 406, tone/emotion of caller 404 when also forwarding (at block 686) the digital audio file of the call to the call agent, which will be in an audio form the call agent should readily understand because it will have similar speech attributes as the call agent, even if the caller and the call agent have dissimilar speech attributes. )

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Booij in view of LASSOUED  by, …classifying a digital speech sample of a call to determine routing for the call. A digital speech sample of a call agent is processed to categorize speech as having an agent speech attribute. Information is received on a caller speech attribute initiating a call to the call center. The caller speech attribute results from categorizing a caller digital speech sample of the caller as having the caller speech attribute. A call agent of call agents having a call agent speech attribute that matches the caller speech attribute is selected and the call is routed to the selected call agent to process the call....Speech attributes may also be determined by converting the caller digital speech sample to text and applying a natural language processor and tone analyzer machine learning algorithms to the converted text to determine an emotion or tone of the text and the topic of the text. This information determined from the text may then be used to find a call agent having information in profile information that has expertise to handle the determined topic of the text and to handle a caller whose tone indicates the caller is distressed....a speech analysis program 116 to process a digital speech sample, such as in a received call or samples from call agents, to determine a tone of the speech, emotions, dialect, and speech patterns; a speech-to-text converter 118 to convert a digital audio sample, such as from a caller, to written text, such as by way of example the Watson™ Speech to Text program that converts audio and voice into written text; a natural language processor (NLP) 120, such as by way of example, the Watson™ Natural Language Understanding program, that interprets from text topics, entities, relationships, keywords, etc.; a tone analyzer 122, such as by way of example Watson™ Tone Analyzer to determine emotions and tone from the converted text of a phone call, such as frustrated, distressed, sad, satisfied, excited, polite, impolite, sympathetic, etc.; a voice synthesizer 124 to convert text to speech according to a specified dialect, speech pattern, etc.; and a profile generator 126 to update caller profile information 200 having information on callers and update call agent profile information 300 having information on call agents to handle calls from callers....to convert the text to speech consistent with the selected available call agent speech attributes (e.g., dialect, speech patterns, etc.) in a digital audio file. The call manager 110 may then forward (at block 684) any information on the caller to the selected call agent to reference to assist with the call, such as the caller speech attributes 206, caller area of interest 208, topic of call 406, tone/emotion of caller 404 when also forwarding (at block 686) the digital audio file of the call to the call agent, which will be in an audio form the call agent should readily understand because it will have similar speech attributes as the call agent, even if the caller and the call agent have dissimilar speech attributes, as taught by GHUGE, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Booij in view of LASSOUED with the motivation of, ... improved techniques for routing calls to call agents to reduce call time and optimize call processing...used to find a call agent having information in profile information that has expertise to handle the determined topic of the text and to handle a caller whose tone indicates the caller is distressed....using machine learning algorithms to optimize call agent selection on one or more parameters, including speech attributes such as dialect and speech patterns of the caller and call agent, topic of the call with expertise of the call agent, and tone or emotion of the caller and expertise of the call agent in handling calls where the tone indicates the caller is distressed or upset. By using machine learning algorithms with profile information on caller and call agents to optimize selection of call agents most suited to handle the calls, delays in call processing are substantially reduced by routing a caller to a call agent having suitable expertise in the topic of the call and a call agent having speech attributes matching the speech attributes of the caller to optimize understanding between a call agent and caller...., as recited in GHUGE.


As per Claim 10, Booij teaches: The computerized-method of claim 4, 
wherein the personal traits received from the workforce management system is calculated according to each previous 'n interactions of the agent in the agent work-shift, according to: (i) a proficiency level of the agent used to route an interaction compared to proficiency level of the agent required to the interaction; ... (iv) level of resourcefulness; and (v) number of channels multitasking.  (in at least [0090] the workforce management server 160 filters the metric data based on the agent skills. For example, one visualization may limit key performance metric data to data collected during simple interactions (e.g., assisting a customer in updating the mailing address), while another visualization may display collected during complex interaction (e.g., assisting a customer in a processing an insurance claim involving many parties). [0144] identifies one or more agents having a set of skills to satisfy the incoming interaction (for example, if the incoming interaction is a technical support request regarding a particular product, the router 124 identifies those agents having technical support skills in that particular product). In operation 820, in one embodiment, the routing server 124 sends the skills required for the incoming interaction and the collection of identified agents to the workforce management server 160 to compute, for each identified agent, a predicted performance on the incoming interaction given the agent's current working environment. This may be performed by supplying the skills and the agent working environment to the agent models. In another embodiment, the routing server 124 automatically identifies one or more agents of the identified agents in accordance with the skills required by the incoming interaction and the agent models. In operation 830, one or more recipient agents having a predicted performance metric satisfying a threshold performance is then identified. In operation 840, the routing server 124 routes the incoming interaction to at least one of the identified recipient agents.)

Although implied, Booij in view of LASSOUED does not expressly disclose the following limitations, which however, are taught by GHUGE,
... (ii) level of patience during an interaction; (iii) phone etiquette....(in at least [0015] a tone analyzer 122, such as by way of example Watson™ Tone Analyzer to determine emotions and tone from the converted text of a phone call, such as frustrated, distressed, sad, satisfied, excited, polite, impolite, sympathetic, etc.; a voice synthesizer 124 to convert text to speech according to a specified dialect, speech pattern, etc.; and a profile generator 126 to update caller profile information 200 having information on callers and update call agent profile information 300 having information on call agents to handle calls from callers. [0031] FIG. 3 illustrates an embodiment of call agent profile information 300 i having information on a call agent assisting with calls, and includes a call agent identifier (ID) 302; speech attributes 304 of the call agent, such as dialect, speech patterns, etc.; areas of expertise 306; a temperament rating 308, e.g., friendly, impatient, patient, sympathetic, combative, etc., which may be based on management observations, customer surveys or analyzing calls involving the call agent using a deep learning algorithm to determine call agent temperament; current availability 310 to receive calls; and hours worked in current shift 312, which is periodically updated.)  

The reason and rationale to combine Booij, LASSOUED, GHUGE is the same as recited above.



Claims 11-12, 14, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable by JPO Patent Publication to US20180034966A1 to Booij et al., (hereinafter referred to as “Booij”) in view of US Patent Publication to US20200367807A1 to LASSOUED et al, (hereinafter referred to as “LASSOUED”) in view of US Patent to US9348480B1 to Chau et al, (hereinafter referred to as “Chau”) 


As per Claim 11, Booij teaches:  The computerized-method of claim 1, 
wherein the operating of the activities recommendation module ...(in at least [0062] collecting data relating to contact center operations from a plurality of different sources, correlating the collected data, visualizing the correlated data, automatically analyzing the correlated data, and automatically generating recommendations and/or workforce schedules and assignments based on the analysis of the correlated data. The recommendations may relate to, for example, contact center floorplans, physical arrangements of teams and/or individual agents and resources, routing strategies for incoming interactions to the contact center, and alerts to physical circumstances within the contact center.)

Although implied, Booij in view of LASSOUED does not expressly disclose the following limitations, which however, are taught by Chau,

...further includes associating a weight for each activity of the one or more predetermined agent favorite activities before the calculating of the activity occurrence score, for each predetermined agent favorite activity that is included in the collected activities (in at least [col 1 ln35-45] activity assistant may score an activity based not only on the characteristics of the activity itself, but also based on data that is indicative of the user's “context” (e.g., the user's, interests, intents, moods, experiences, associations with other users, etc.). [col4 ln25-40]  to quantify the importance of a particular activity for a particular user, the activity assistant may identify and/or determine any number of “signals” that may be directly or indirectly relevant to the importance of an activity to the particular user. From the perspective of the activity assistant, signals may take the form of information provided by global parameters and user-specific parameters taken individually or information determined by evaluating interactions between global parameters, user-specific parameters, and/or other data sources. The activity assistant may evaluate the signals for a particular combination of user and activity, and based on the signals, quantify the importance of the particular activity for the particular user (e.g., by assigning a “score” to the activity).)


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Booij in view of LASSOUED  by, …an “activity assistant” and an “activity assistant user interface” that provides users with dynamically-selected “activities” that are intelligently tailored to the user's world. For example, a graphical UI includes selectable context elements, each of which corresponds to a user-attribute whose value provides a signal to the activity assistant. In response to selecting a parameter associated with at least one of the selectable context elements, a first signal is generated and provided to the activity assistant. In response to providing the signal, one or more activities are populated and ordered based, at least in part, on the signal, and subsequently displayed. The parameters may include a current mood of a user, a current location of the user, associations with other users, and a time during which the user desires to carry out the activity...activity assistant may score an activity based not only on the characteristics of the activity itself, but also based on data that is indicative of the user's “context” (e.g., the user's, interests, intents, moods, experiences, associations with other users, etc.)...to quantify the importance of a particular activity for a particular user, the activity assistant may identify and/or determine any number of “signals” that may be directly or indirectly relevant to the importance of an activity to the particular user. From the perspective of the activity assistant, signals may take the form of information provided by global parameters and user-specific parameters taken individually or information determined by evaluating interactions between global parameters, user-specific parameters, and/or other data sources. The activity assistant may evaluate the signals for a particular combination of user and activity, and based on the signals, quantify the importance of the particular activity for the particular user (e.g., by assigning a “score” to the activity)...FIG. 3B illustrates an alternative activity-assistant user interface 350, which may be displayed via a client device once a user has logged in to their activity-assistant account. Activity-assistant user interface 350 includes some of the same UI elements as activity-assistant user interface 300 of FIG. 3A (e.g., search/add bar 306 and context panel 308 including a number of input mechanisms 310 A-C). However, activity-assistant user interface 350 includes an activity list 352 and a suggested activity list 354...In this embodiment, activity list 352 may include only activities that a user has added to their account. Thus, by evaluating signals for each activity a user has added to their account, the activity assistant can determine which activities should be displayed in activity list 352 (and the order in which those activities should be displayed...FIG. 5 is a block diagram illustrating features of an alternative activity assistant UI, according to an example embodiment. The alternative activity assistant UI may be appropriate for more limited viewing devices, such as mobile phones, tablets, and other devices having limited screen dimensions and/or resolution. For example, the activity assistant UI of FIG. 5 may be suitable as an interface for an application running on one of the above-noted devices. Alternatively, the activity assistant UI of FIG. 5 may be a web-interface provided to one of the above-noted devices responsive to detecting the type of the device (e.g., perhaps via detection of a user-agent string). In the embodiment illustrated in FIG. 5, the tab panel 301 at the top of the screen, including an Activities tab, Timeline tab, News tab, and Profile tab, are retained from the example in FIG. 3A. Additionally, the personalized activity panel 302 appearing underneath the context panel 308 in FIG. 3A is also retained. The activity feed 304 (or could possibly be integrated with the personalized activity panel 302)....context wheels 510A-C are illustrated in FIG. 5 as including a text label and associated image, in other embodiments, one or the other of the text label and associated image could be displayed instead. Each of the user interface elements 510A-C is described as a context wheel due to the fact that each element may be pulled or pushed upwards or downwards to cause a “virtual” wheel to rotate containing respective options associated with each wheel in an endless manner. As used herein, the phrase “context wheel” refers to a selectable (e.g., scrollable) user interface element (e.g., “selectable context element” or “scrollable context element”). This feature will be described in more detail with respect to FIGS. 5-7. It is important to note, however, that the identification of the user elements 510A-C as context wheels is for descriptive purposes only, and is not intended to limit the scope of the term..., as taught by Chau, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Booij in view of LASSOUED with the motivation of, ...derive more complex signals by evaluating the relationships and/or interactions between user-specific parameters, global parameters, and/or other data items....apply signal-based techniques, such as those described herein, to assess activity-importance for a number of activities and the importance of these activities relative to one another. This technique may be employed to provide the user with various functions that are tailored to the user's context...in order to facilitate dynamic and flexible and activities.... provide users with a dynamic and flexible mechanism for deciding what activities they might enjoy, and how they would like to spend their time..., as recited in Chau.


As per Claim 12, Although implied, Booij does not expressly disclose the following limitations, which however, are taught by LASSOUED, The computerized-method of claim 1, 
wherein the rated list of recommended activities is having ....   (in at least [0029] generating personalized advice (e.g., suggestions, warnings, alerts, or recommendations) relating to the learned health state for adjusting one or more ADLs, CDLs, or other activities and environments while operating one or more computing devices that may negatively impact the person's well-being or state of health [0079] The features and/or parameters 404 may be a combination of ADLs, CDLs, features, parameters, rules, behavior characteristics, biometric data, user profile data, calendaring data, health data, physical or mental capabilities, emotional data, medical condition data, health constraint data, historical data, tested and validated data, or other specified/defined data for testing, monitoring, validating, detecting, learning, analyzing and/or calculating various conditions or diagnostics relating to cognitively learning the health state of a user for identifying and recommending via the recommendation system 430 one or more mitigating actions to implement by the user to minimize one or more possible negative impacts upon the health state of the user while engaged in the one or more activities associated with the UE 420.  [0090] the UE 420 may include a graphical user interface (GUI) 422 enabled to display on the UE 420 one or more user interface controls for a user to interact with the GUI 422. For example, the GUI 422 may display one or more customized communications to a user to alter one or more activities of the user so as to avoid one or more possible negative impacts upon the health state of the user via an interactive graphical user interface (GUI). That is, the GUI 422 may display identified and recommended applications, application components, IoT devices, or a combination thereof to minimize one or more possible negative impacts upon the health state of the user. The GUI 422 may display one or more mitigating actions to avoid one or more possible negative impacts upon the health state of the user according to the aggregated data.)\

The reason and rationale to combine Booij, LASSOUED is the same as recited above.

Although implied, Booij in view of LASSOUED does not expressly disclose the following limitations, which however, are taught by Chau,
wherein the rated list of recommended activities is having a preconfigured number of activities (in at least [col12 ln60-col13 ln15] FIG. 3B illustrates an alternative activity-assistant user interface 350, which may be displayed via a client device once a user has logged in to their activity-assistant account. Activity-assistant user interface 350 includes some of the same UI elements as activity-assistant user interface 300 of FIG. 3A (e.g., search/add bar 306 and context panel 308 including a number of input mechanisms 310 A-C). However, activity-assistant user interface 350 includes an activity list 352 and a suggested activity list 354...In this embodiment, activity list 352 may include only activities that a user has added to their account. Thus, by evaluating signals for each activity a user has added to their account, the activity assistant can determine which activities should be displayed in activity list 352 (and the order in which those activities should be displayed).)

The reason and rationale to combine Booij, LASSOUED, Chau is the same as recited above.


As per Claim 14 Although implied, Booij does not expressly disclose the following limitations, which however, are taught by LASSOUED, The computerized-method of claim 1, 
wherein after the displaying of a rated list of recommended activities on a display unit, the agent may be enabled to: (i) ... an activity from the list of recommended activities; (ii) and a time duration for the selected activity.  (in at least [0016] The present invention may identify and learn the correlation between the health state of the user and the computer activities of the user and also context information such as, for example, a time of day, day of the week, luminosity, etc. The present invention may manage, adjust, and/or recommend one or more corrective/mitigating actions of the user during a defined time period (e.g., during the day) such as, for example, by attempting to maintain one of the parameters associated with the health state (e.g., stress level) below and/or above a defined threshold and/or avoiding peeks or long periods of stress. For example, when stress levels exceed a defined threshold, the present invention may suggest a mitigation action such as, for example, recommending to swap/change an order of tasks and recommend performing a less stressful task. That is, if a user's stress level as captured by one or more IoT devices (e.g., sensor or wearable sensors) is detected as rising and/or above a threshold level during the activity of writing emails in the morning, the recommendation may suggest to postpone writing emails until the end of the day (e.g., after 4:00 p.m.) and exchanging the email writing activity with getting up and walking around for 2 minutes and return to the computer to finish a project that the user enjoys (e.g., previously determined to be a less stressful activity where the stress of the user was below the defined threshold). [0029] generating personalized advice (e.g., suggestions, warnings, alerts, or recommendations) relating to the learned health state for adjusting one or more ADLs, CDLs, or other activities and environments while operating one or more computing devices that may negatively impact the person's well-being or state of health [0073] The present invention may take as additional input the user's calendar/schedule, including the tasks to perform, required times, dependencies, and deadlines. This would allow the present invention to reschedule the user's tasks to avoid extended exposure to stress and stress peaks, while meeting the deadlines. For example, the present invention may suggest avoiding stressful tasks close to deadlines for the use [0079] The features and/or parameters 404 may be a combination of ADLs, CDLs, features, parameters, rules, behavior characteristics, biometric data, user profile data, calendaring data, health data, physical or mental capabilities, emotional data, medical condition data, health constraint data, historical data, tested and validated data, or other specified/defined data for testing, monitoring, validating, detecting, learning, analyzing and/or calculating various conditions or diagnostics relating to cognitively learning the health state of a user for identifying and recommending via the recommendation system 430 one or more mitigating actions to implement by the user to minimize one or more possible negative impacts upon the health state of the user while engaged in the one or more activities associated with the UE 420.  [0090] the UE 420 may include a graphical user interface (GUI) 422 enabled to display on the UE 420 one or more user interface controls for a user to interact with the GUI 422. For example, the GUI 422 may display one or more customized communications to a user to alter one or more activities of the user so as to avoid one or more possible negative impacts upon the health state of the user via an interactive graphical user interface (GUI). That is, the GUI 422 may display identified and recommended applications, application components, IoT devices, or a combination thereof to minimize one or more possible negative impacts upon the health state of the user. The GUI 422 may display one or more mitigating actions to avoid one or more possible negative impacts upon the health state of the user according to the aggregated data.)
The reason and rationale to combine Booij, LASSOUED is the same as recited above.

Although implied, Booij in view of LASSOUED does not expressly disclose the following limitations, which however, are taught by Chau,
...(i) select an activity from the list of recommended activities; (ii) and a time duration for the selected activity.  (in at least [col14 ln10-40] context wheels 510A-C are illustrated in FIG. 5 as including a text label and associated image, in other embodiments, one or the other of the text label and associated image could be displayed instead. Each of the user interface elements 510A-C is described as a context wheel due to the fact that each element may be pulled or pushed upwards or downwards to cause a “virtual” wheel to rotate containing respective options associated with each wheel in an endless manner. As used herein, the phrase “context wheel” refers to a selectable (e.g., scrollable) user interface element (e.g., “selectable context element” or “scrollable context element”). This feature will be described in more detail with respect to FIGS. 5-7. It is important to note, however, that the identification of the user elements 510A-C as context wheels is for descriptive purposes only, and is not intended to limit the scope of the term.)

The reason and rationale to combine Booij, LASSOUED, Chau is the same as recited above.


As per Claim 15, Although implied, Booij does not expressly disclose the following limitations, which however, are taught by LASSOUED, The computerized-method of claim 14, 
wherein upon a start of the ... activity, a timer is starting and the agent is asked to ... another activity to perform after the time duration of the ... activity is over. (in at least [0110] a user starts working on Monday at 8:00 a.m. in the morning. As the user's first task, the user interacts with a computing device and opens “My_Personal_Project” folder, then opens the file “deliverables.” The user then starts working on “My_Work_Project” document. As a first task on a Monday and the user begins to feel stressed based on contextual data (e.g., various environmental factors). Also, an application being operated by the user begins to underperform causing increased stress, but the user attempts to continue working on the “My_Work_Project” document using the faulty application. After a selected period of time (e.g., one hour), the user is experiencing additional levels of stress based on both the contextual data (e.g., contextual data that may include air temperature, humidity, time, season, noise, etc.) and, also, without cognitive awareness, the user starts pressing on various components of the computer (e.g., keyboard or mouse pad) with a greater amount of force than as compared to other times of lower stress. [0111] the intelligent health state monitoring system 510 accesses the user's calendar schedule and identifies one or more deadlines associated with work requirements contained in a folder or web-based hosting service for versioning control that may identify files, repositories, and applications the user has been working on/with recently. The intelligent health state monitoring system 510 may recommend/suggest that the user should consider working on a less stressful task such as, for example, swapping out and fixing one or more computer bugs in a computing program that were assigned to the user in the web-based hosting service for versioning control and that are due by Wednesday and Thursday. Thus, the activity of working on “My_Work_Project” may be delayed and swapped since the intelligent health state monitoring system 510 learns and identifies the work report is not due until the end of the month. The intelligent health state monitoring system 510 may also suggests the user should return to “My_Work_Project” later in the afternoon.) 

The reason and rationale to combine Booij, LASSOUED is the same as recited above.

Although implied, Booij in view of LASSOUED does not expressly disclose the following limitations, which however, are taught by Chau,
wherein upon a start of the selected activity, a timer is starting and the agent is asked to select another activity to perform after the time duration of the selected activity is over (in at least [col4 ln50-65] (e) a user-designated priority for the activity, (f) a user-designated due date (or next due date, if recurring), (f) a user's snooze history or pattern for the activity, (g) an amount of time required for the activity, (h) a progress or status of the activity (done, active, in-progress, etc.), [col13 ln25-45] The activity assistant then selects a next activity, as shown by block 404, and accesses a global activity database to retrieve the global parameters of a selected activity, as shown by block 406. Then, for the combination of the selected user account and the selected activity, the activity assistant determines one or more signals based at least in part on the global parameters of the selected activity and the account-specific parameters of the selected user account, as shown by block 408. Also as shown by block 408, each signal provides an indication as to the importance of the selected activity to the selected user account. Accordingly, the activity assistant can then use the determined signals as a basis for determining the importance of the selected activity for the selected user, as shown by block 410. The activity assistant may then cause a graphical display to display one or more of the selected activities in an arrangement that is based at least in part on to the importance of the selected activities relevant to one another.)

The reason and rationale to combine Booij, LASSOUED, Chau is the same as recited above.



As per Claim 17, Booij teaches:  The computerized-method of claim 14, 
wherein each ... activity is stored in the database of agents related data, as an agent history activity.  (in at least [0078] the frequency with which agents leave the building can be tracked based on the building security system (e.g., to identify agents who frequently go outdoors during their breaks). [0079]  Individual agents can submit information about their preferences for their physical work environments via the workforce management server 160 through the agent user interface or by surveys sent to the agents. For example, the agents may identify whether or not they prefer brightly lit workspaces; warmer workspaces; quieter workspaces; easy access to break rooms; easy access to elevators, and the like. For example, a question may ask, “do you usually take breaks at your desk, outside, or in the break room?” Surveys may also identify preferences regarding proximity to other team members and/or proximity to particular supervisors.)

Although implied, Booij in view of LASSOUED does not expressly disclose the following limitations, which however, are taught by Chau,
wherein each selected activity is stored in the database of agents related data, as an agent history activity (in at least [col3 ln35-60] while the global parameters of an activity are the same for all users, each user that adds an activity may customize their user-specific parameters for the activity. For instance, user-specific parameters may be used to specify: (a) plans regarding the activity (e.g., “I want to do it”, “I want to do it again, but not for a few weeks,” “I must do it before Dec 25,” “I never want to do it again,” etc.), (b) the user's history regarding that activity (e.g., I went there with Lauren on Nov 4 and again with Ryan on Nov 28), (c) personal time constraints based on user preferences (e.g., preference of brunch early on Sunday so that time is available to digest before yoga class at noon), and/or (d) any other personal preferences that may overrides or modify the global parameters (e.g., “I like to go to Boogaloo's restaurant when I'm sad because it cheers me up,” “I like to go to Boogaloo's restaurant when I have friends in town,” etc.). In a further aspect, an activity may be designated as a “public” or “private” activity. Depending on how a given activity is defined, this designation may be made by setting a global parameter when the activity is created (and thus apply to all users who add the activity), and/or may be made via a user-specific parameter that is settable by each user who adds an activity. [col11 ln5-20] context information provided via the input mechanisms of the context panel 308 may be referred to as “signals” from the user, it should be understood that, programmatically, this information may take the form of user-specific parameters that are associated with the user's activity account. As such, the data provided via input mechanisms 310 A-C may be stored in a user-account database. For example, referring back to FIG. 1, data from input mechanisms 310 A-C may be stored as user-specific parameters in user-account database 110. It is also possible that activity assistant server 108 may be fed data or may pull data directly from input mechanisms 310 in real-time.)

The reason and rationale to combine Booij, LASSOUED, Chau is the same as recited above.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PO HAN MAX LEE/
Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623